*
                       THEATTORNEY                    GENERAL
                                      OF TEXAS
                                     AUSTIN   m.T-s
     GROVER S-S
     -N
    A1TORNEY     UENERAL




          Hon. Geo. H. Sheppard
          Comptroller of Public Accounts
          State of Texas
          Austin, Texas
          Dear Sir:                      Opinion No. O-6255
                                         Re: Llabilitg of Avon Products, Inc.,
                                              its representatives in Texas
                                              for the luxury excise tax levied
                                              by Article 7047-1, Vernon's
                                              Annotated Civil Statutes, upon
                                              the sale at retall of new cosme-
                                              tics.
                  Under date of January 2, 1945, you have requested our
          opinion upon the above mentioned matter. In your request for
          opinion you st out the following pertinent facts, towit:
                    "Avon Products Inc. is a foreign corporation and
               it sells cosmetics through local sales representatives
               who secure orders from Texas customers through personal
               contact on a regular and uniform printed form furnished
               by Avon Products Inc., which purchase order stipulates
               that It is subject to acceptance by Avon Products Inc.,
               (in the case of Texas purchasers at its Kansas City,
               Mlssou~i,  office). The sales representatives send
               these orders to the Kansas City, Missouri,  branch of
               Avon Products Inc., for acceptance or rejection. If
               the order is accepted by the Kansas City Branch of
               Avon Products Inc., then such items 83 are ordered are
               prepared for shipment in the office at Kansas City
               and are forwarded direct to the sales representative
               for delivery to the customer C.O.D. The sales repre-
               sentative is under contract to either remit the amount
               collected from the purchaser OP return the merchandise
               to the Avon Products Inc., at Kansas City. The
               original order, according to OUP understanding of the
               contract, is not subject to cancellation OP rejection
               by the customer. No sales are ever made In which the
               merchandise is delivered in Texas at the time of sale.
                   "The Avon Products Inc. does not maintain a sales
               office in the State of Texas, nor does it maintain any
               stock of merchandise in Texas, shipments to Texas being
Hon. Geo. Ii.Sheppard, page 2         o-6255



    made from the Kansas City Branch of Avon Products
    Inc., to the sales representatives for delivery
    direct to the customer solely upon orders thereto-
    fore submitted. Our investigation shows that Avon
    Products Inc. do maintain an office in Texas, but
    it is solely for the purpose of training salesmen
    and it handles no merchandise and makes no sales or
    deliveries.
        "Under the facts stated above, Is Avon Products
    Inc. subject to the cosmetics tax levied under
    Article X of House Bill 8, Acts of the Regular Session
    of the Forty-seventh Legislature, or does such plan of
    operation bring such concern under the rule a3 laid
    down by your Opinion Nos. O-4263 and O-4275?"
        The fact situation as same is now stated by you in the
above quoted portion of your letter, reflects a transaction
which is plainly a sale of cosmetics in Interstate commerce.
        Article 7047-1, of V.A.C.S., does not attempt to Impose
any tax upon the sale of new cosmetics in interstate commerce.
Said statute plainly provides that the tax referred to Is lm-
posed upon sales made In Texas.
        Insormch as under the facts submitted by you in the
above quoted letter the transaction referred to is one made in
Interstate commerce, and is not a sale made in Texas, you are
therefore advised that the transactions referred to come under
the rule as laid down by our opinions Number3 O-4263 and O-4275,
which said opLnion3 are here expressly adhered to and reaffirmed.
                                Your3 very truly
                            ATTORNEY GENERAL OF TEXAS
                                By s/George P. Blackburn
                                     George~P. Blackburn
                                     Assistant
GPB:AMM:wc
APPROVED JAN 15, 1945
s/Grover Sellers
ATTORNEY GENERAL OF TEXAS
This opinion considered and approved in limited conference.